Title: From Alexander Hamilton to Charles Stewart, [21 January 1781]
From: Hamilton, Alexander
To: Stewart, Charles


[New Windsor, New York, January 21, 1781]
The Commissary will issue a ration pr. individual to the Commandants and their crews that is per the inclosed return to fifty five persons till further orders a return of the issues to be made to the Qr. Mr. General that the rations may be paid for in a settlement of accounts with the said persons.

By His Excellency’s orderAlex HamiltonAide De Camp
Hd. Qrs. Jany. 21st. 81To The Commissary of Issues
